Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 7/25/2022. As directed by the amendment, claims 1-11 have been amended, claims 12-13 have been added, and no claims have been canceled. Thus, claims 1-13 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. The following limitations use the term “means” and are interpreted under 35 USC 112(f):
“deviation means” (claim 1, ln. 13-14)
“axial blocking means” (claim 2, ln. 3)
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“said axial blocking means” (claim 3, ln. 1-2), as “a ring” provides sufficient structure to perform the recited function of “axial blocking.”
“said deviation means” (claim 4, ln. 2), as “discharge chamber” provides sufficient structure to perform the function of “deviation.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Interpretation
4.	The applicant’s proposed meaning of the term “bell-shaped” to be “having a convex shape that resembles a bell” is adopted (see Applicant’s arguments filed 7/25/22 on Page 5). For the purposes of examination, a “bell-shaped body” will be interpreted as a body having a convex shape resembling a bell.
Claim Objections
5.	Claim 9 is objected to because of the following informalities:  
The phrase “the rounded top said bell-shaped body has an oval shape” (claim 9, ln. 1-2) should read --the rounded top of said bell-shaped body has an oval shape--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 12, the limitation “the liquid fed into the at least one longitudinal channel is pressurized liquid” (ln. 1-2) is unclear if the claim is positively reciting “the liquid.” Claim 1 does not include a liquid, but instead a dispenser having an elongated member “configured for receiving a valve provided with at least one longitudinal channel ending in at least one hole, which is configured, in use, to break up liquid fed to said at least one longitudinal channel” (claim 1, ln. 7-10). However, claim 12 appears to be claiming the liquid itself as part of the dispenser. For the purposes of examination, claim 12 will be interpreted as only requiring the dispenser to be “configured to” receive liquid that is pressurized. 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (3,176,883).
Regarding claim 1, Davis discloses a dispenser for liquids (Fig. 1, nozzle assembly 12) comprising: a bell-shaped body having an outer surface with a rounded top (Fig. 1, oval shell 13 is a bell-shaped body having a rounded top) and extending along a central axis and provided with an axial opening at the rounded top (Figs. 1 and 5, shell 13 extends along a central axis and has an exhaust port opening 15 at the top of the shell 13); said bell-shaped body comprising an inner surface from which an elongated member extends substantially concentric with said central axis (Fig. 1, depending member 16 is an elongated member that extends from the inner surface of shell 13. Depending member 16 also extends substantially concentric with the central axis of the shell 13), the elongated member defining an axial housing configured for receiving a valve (Fig. 1, depending member 16 is configured to receive tube 17, which is part of valve 22. Thus, depending member 16 is “configured to receive” a valve) provided with at least one longitudinal channel ending in at least one hole suitable, in use, to break up pressurized liquid fed to said channel into small particles and form a jet stream having a predetermined shape (Fig. 1, valve housing 22 has a longitudinal channel in the form of tube 17, wherein the tube 17 ends in a hole that breaks up the liquid fed through the hole into a jet of particles when the liquid is met with air entering the valve housing. See col. 2, ln. 12-16); and wherein said bell-shaped body comprises deviation means arranged between said valve and said axial opening and hydraulically connected with said at least one longitudinal channel in order to interact with said particles to modify a shape and direction of said jet stream (Figs. 1 and 5, the inner walls at the top of shell member 13 and the grooves 20 form a deviation means that modify the shape and direction of the jet coming out of flexible tube 17 before exiting the exhaust port 15).
Regarding claim 2, Davis discloses said valve as shaped in order to be removable so as to be interchangeable (Fig. 1, annular flanges 23 would allow for the valve housing 22 to be removed from the shell member 13. While Davis does not explicitly state that the valve housing 22 may be removable from the shell member 13, enough force applied to these two components would remove them from one another); axial blocking means being provided for blocking said valve inside said respective housing (Col. 2, ln. 27-33, discloses that the shell 13 has grooves that mate with the flanges 23 of the valve housing 22. These grooves would “block” the valve from entering the shell housing 13 and further than the grooves).
Regarding claim 3, Davis discloses that said axial blocking means comprises a ring coupled in a form-fitting manner to said housing at a base of said valve (Fig. 1, annular flange 23 and associated grooves form a ring at the base of the valve housing 22).
Regarding claim 4, Davis discloses said deviation means comprises a discharge chamber between said hole and said axial opening above said valve (Figs. 1 and 5 depict a chamber located between the end hole of tube 17 and the exhaust port 15 of the shell 13).
Regarding claim 5, Davis discloses said discharge chamber is peripherally delimited by an inner wall so configured as to deviate said jet stream (Figs. 1 and 5, the space between the end hole of tube 17 and the exhaust port 15 is defined by an inner wall that would shaped the jet spray. Exhaust port 15 itself is formed of a cylindrical inner wall that would shape the jet).
Regarding claim 8, Davis discloses said discharge chamber having a longitudinal cross section shaped like a dome of decreasing dimension towards an exit in order to change the dimension and organization of said particles of said jet stream (Figs. 1 and 5 depict the depending member 16 of the shell 13 as curving at the top to form the shape of a dome that would change the organization and dimension of the particles of the jet that exits the tube 17).
Regarding claim 9, Davis discloses the rounded top of said bell-shaped body having an oval shape (Fig. 1, the top of shell member 13 has an oval shape).
	Regarding claim 11, Davis discloses said discharge chamber as cylindrical (Figs. 1 and 5, the exhaust port 15 has a cylindrical passageway, wherein this cylindrical passageway is considered a “chamber”).
	Regarding claim 12, Davis discloses the dispenser as configured to receive liquid fed into the at least one longitudinal channel as pressurized liquid (Col. 3, ln. 6-9 discloses that, in operation of the device, pressure is applied to side walls of the receptacle, thereby increasing the pressure inside the receptacle. Increased pressure in the receptacle would cause the liquid inside the receptacle to be “pressurized liquid” that is then forced into tube 17 and out of the discharge nozzle 15).
	Regarding claim 13, Davis discloses the bell-shaped body as fabricated from plastic (Col. 2, ln. 8-9, discloses that the nozzle assembly 12 is made of plastic).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to the rejection of claim 5 above, in view of Muller et al (2014/0170081).
	Regarding claim 6, Davis does not disclose the height of the dischargechamber.
	However, Davis teaches that an appropriate length (i.e. height) of a discharge orifice for a nasal inhaler is between 2-3 mm ([0104]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length (height) of the discharge chamber of Davis to be between 2-3 mm as taught by Muller, as such a discharge chamber height is appropriate for nasal inhalation.
13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to the rejection of claim 1 above, in view of Bonney et al (2008/0272144).
	Regarding claim 7, Davis does not disclose that the chamber has a longitudinal cross section of conical shape that decreases toward an exit.
	However, Bonney teaches a nasal inhaler comprising a discharge chamber with a longitudinal cross section in a conical shape (Fig. 2A, opening 27 is of a conical shape).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the discharge chamber of Davis to be conical as taught by Bonney to modify the discharges jet to a desired shape. Additionally, such a modification is the simple substitution of one type of discharge chamber cross section shape (i.e. the conical shape of Bonney) for another type of discharge chamber cross section shape (i.e. the cylindrical shape of Davis) to obtain the predictable result of forming a spray jet appropriate for the nostrils.
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to the rejection of claim 5 above, in view of Geser et al (2003/0226907).
	Regarding claim 10, Davis does not disclose that the inner wall has a maximum cross section between 2-5 mm and a minimum cross section between 1-5 mm.
	However, Geser teaches a nozzle (Fig. 8) for nasal administration (see [0003]) comprising a discharge chamber having a maximum cross section between 5 and 8 mm ([0033]) and a minimum cross section between 0.6 and 1 mm ([0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge chamber of Davis to have a maximum cross section between 5 and 8 mm and a minimum cross section between 0.6 and 1 mm, as such dimensions of the discharge chamber is appropriate for nasal inhalation.
Response to Arguments
15.	Applicant’s arguments filed on 7/25/2022 on Pages 6-7 with respect to claim 1 and Davis not disclosing that “the bell-shaped body comprises an inner surface from which an elongated member extends substantially concentric with said central axis, the elongated member defining an axial housing configured for receiving a valve provided with at least one longitudinal channel ending in at least one hole” have been considered, but are not persuasive. Fig. 1 of Davis depicts depending member 16 as an “elongated member” that extends from the inner surface of the shell member 13. The depending member 16 is also configured to receive tube 17, which is part of a valve. Therefore, the rejection disclosed in this Office Action is maintained. 
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785